 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KYREE BREEDLOVE,                                  Case No. 1:18-cv-01669-DAD-BAM (PC)
12                       Plaintiff,                     ORDER GRANTING PLAINTIFF’S MOTION
                                                        FOR EXTENSION OF TIME TO FILE
13            v.                                        OPPOSITION TO MOTION FOR SUMMARY
                                                        JUDGMENT
14    FIGUEROA, et al.,
                                                        (ECF No. 39)
15                       Defendants.
                                                        THIRTY (30) DAY DEADLINE
16

17           Plaintiff Kyree Breedlove (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds against

19   Defendant Figueroa for excessive force in violation of the Eighth Amendment.

20           On April 30, 2021, Defendant filed a motion for summary judgment on the grounds that

21   (1) Plaintiff failed to exhaust his administrative remedies as to his Eighth Amendment claim; and

22   (2) Plaintiff’s Eighth Amendment claim against Defendant Figueroa is barred by the favorable

23   termination rule. (ECF No. 37.) Plaintiff’s opposition was therefore due on or before May 24,

24   2021.

25           Currently before the Court is Plaintiff’s motion seeking an extension of time or

26   modification of the scheduling order, dated May 21, 2021 and filed June 7, 2021. (ECF No. 39.)

27   Plaintiff states that due to a lockdown he has not been able to properly go to the law library to

28   research the log information for or around September 13, 2018 to see if Plaintiff was there at the
                                                        1
 1   law library to make copies of the 602 in question. Plaintiff also wrote to the Defendant and

 2   offered a settlement statement and is awaiting a response from defense counsel. (Id.) Defendant

 3   has not yet had an opportunity to file a response, but the Court finds a response is unnecessary.

 4   The motion is deemed submitted. Local Rule 230(l).

 5          Having considered the moving papers, the Court finds good cause to grant the requested

 6   extension. Fed. R. Civ. P. 6(b). As Plaintiff has not requested a specific extension of time, the

 7   Court finds an extension of thirty days is appropriate. The Court further finds that Defendant will

 8   not be prejudiced by the brief extension granted here.

 9          Accordingly, Plaintiff’s motion for extension of time, (ECF No. 39), is HEREBY

10   GRANTED. Plaintiff’s opposition to Defendant’s motion for summary judgment is due within

11   thirty (30) days from the date of service of this order. Defendants’ reply, if any, is due no more

12   than seven (7) days following the docketing of Plaintiff’s opposition.

13
     IT IS SO ORDERED.
14

15      Dated:     June 8, 2021                               /s/ Barbara     A. McAuliffe          _
                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
